OPINION
Before KILKENNY and TRASK, Circuit Judges, and CARR,* District Judge.
PER CURIAM:
On this Petition for Review of a Decision of the Board of Immigration Appeals which affirmed the deportation order of an Immigration Judge, we discern no error and affirm.
The error assigned is a lack of procedural due process because the Spanish-speaking petitioners were not sufficiently made aware of the proceedings in which they were participants.
The petitioners were served by a Spanish-speaking immigration officer who communicated with them in Spanish. An official interpreter was provided at the immigration hearing. Their own counsel spoke and understood Spanish and was given the opportunity to assist in the translation. The petitioners admitted the essential charges upon which the orders were based. No prejudice is asserted. The appeal borders on the frivolous.
Affirmed.

 Honorable Charles H. Carr, Senior United States District Judge, Central District of California, sitting by designation.